DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2-21 are pending.
Claims 2-21 are rejected.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application discloses and claims only subject matter disclosed in prior application no 14/200942, filed 07 March 2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The instant application was indicated as a division of Application No. 14/200,942. Because no restriction requirement was made by the Office in parent Application No. 14/200,942, the instant application cannot be a division.
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/200,942, filed 07 March 2021. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The applicants must file a corrected Application Data Sheet indicating the relationship between the instant application and parent Application No. 14/200,942. The applicants must also amend the specification as appropriate at the first line to indicate the relationship.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 May 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09 May 2018.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Specific deficiencies and the required response to this Office Action are as follows:
Figures 9A-9D comprise sequences but the specification does not provide a SEQ ID NO for the sequences and no sequence listing and CRF have been filed.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 2, 20, and 21 are indefinite for recitation of the phrase “calculating model-predicted values.” It is not clear how the values correspond to the output signals received from the sensor array. For the purpose of examination the claims have been interpreted as calculating predicted sequences.
Claims 3-19 are rejected for the same reason as claim 2 because they depend from claim 2 and fail to remedy the indefiniteness of claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 2 recites a process of predicting a sequence from output signals of a sensor array for sequence reads, modifying the predicted sequence using biases for forward strands and reverse strands, calculating a confidence for the predicted sequence of each read, and identifying a variant sequence. Independent claim 20 recites a computer readable medium that causes a computer to execute the process of independent claim 2. Independent claim 21 recites a computer that executes the process of independent claim 2. Independent claims 2, 20, and 21 recite, but for the limitations of a generic computer, the mental process grouping and mathematical concept grouping of abstract ideas.
Dependent claim 3 further recites a mental process and mathematical concept of applying a transformation including a product of a first or second bias of strands and a discriminant vector. Dependent claim 4 further recites a mental process and mathematical concept of assigning frequencies to variant and non-variant sequences and calculating a likelihood of observing the sequences. Dependent claim 5 further recites a mental process of assigning a third frequency to an outlier event in a sequence. Dependent claim 6 further recites a mental process of considering an outlier event with a flat density across all sequencing reads. Dependent claim further recites a mental process and mathematical concept of calculating a likelihood of observing the sequence based further on the third frequency. Dependent claim 8 further recites a 
This judicial exception is not integrated into a practical application because the additional element in independent claims 2, 20, and 21 of sequencing polynucleotides using microwells aligned with sensors is a data gathering process that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in independent claims 2, 20, and 21 of sequencing polynucleotides using microwells aligned with sensors is conventional. Evidence for the conventionality of the claimed sequencing steps is shown in Rothberg et al. (Nature Vol. 475 pages 348-352 (2011) cited in the Information Disclosure statement received 09 May 2018), Quail et al. (BMC Genomics Vol. 13 article 341 (2012) cited in the Information Disclosure statement received 09 May 2018), and Hubbell et al. (United States Patent Application Publication No. US 2012/0264621, cited in the Information Disclosure statement received 09 May 2018).
Rothberg et al. provide evidence that sequencing polynucleotides on an ISFET or chemFET sensor array using a predetermined order of nucleotide flows is conventional. Rothberg et al. shows on pages 348-350 and figures 1-2 an apparatus and process of sequencing polynucleotides using an ISFET array.
Quail et al. compares three methods of sequencing, including use of the Ion Torrent system (referencing the system of Rothberg et al. on page 1). A summary of the technical specification of the Ion Torrent sequencing system is shown in Table 1.

Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631